In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the City of New York finding petitioner guilty of certain charges and dismissing him from his employment, the parties cross-appeal from an amended judgment of the Supreme Court, Kings County (Pino, J.), dated July 31, 1980, which (1) set aside the determination of the board of education insofar as it dismissed petitioner from his position, and instead ordered his suspension for 30 days without pay, and (2) dismissed petitioner’s “cause of action” based on an alleged jurisdictional defect with respect to the disciplinary proceeding. Amended judgment reversed, on the law, without costs or disbursements, petition granted, the determination of the board of education is annulled and it is directed that petitioner be reinstated to his position, with back pay from the date of his dismissal, less the amount of compensation which he may have earned in any other employment or occupation and any unemployment benefits he may have received during such period. The failure of the hearing officer to make any recommendation of disciplinary action to the board constituted a jurisdictional infirmity (Civil Service Law, §75, subd 2; see Matter of Blount v Forbes, 250 App Div 15). Mollen, P. J., Mangano, Gibbons and Thompson, JJ., concur.